PER CURIAM
On our own motion we dismiss the appeal in this case, because we lack jurisdiction to decide it. ORS 19.023(2) (c) requires service of the notice of appeal on the trial court reporter when, as here, a transcript is designated. ORS 19.026(1) requires that service be made within 30 days after entry of the judgment appealed from. ORS 19.033(2) makes compliance with ORS 19.023 and ORS 19.026 jurisdictional and provides that compliance with those sections cannot be waived or extended. ORS 138.185(2) makes the provisions of ORS 19.033 applicable in criminal cases.
The order appealed from was entered on April 18, 1983. From defendant’s motion to supplement the record, filed September 23, 1983, it appears that two court reporters were not served with either the notice or the amended notice of appeal. Because those court reporters were not served, we lack jurisdiction to consider the appeal. Custom Haro. Oregon v. Smith Truck & Tractor, 66 Or App 127, 672 P2d 1364 (1983).
Appeal dismissed.1

 We had previously granted appellant’s motion to supplement the record to include transcripts from the two reporters not previously served. Because we now dismiss, that ruling is moot.